Citation Nr: 0631570	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  03-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin rash of the 
groin.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the RO in Montgomery, 
Alabama that, in pertinent part, denied service connection 
for tinea cruris.  A personal hearing was held before the 
undersigned Veterans Law Judge at the RO (i.e., a Travel 
Board hearing) in June 2005.  In September 2005, the Board 
remanded this issue to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.

Additionally, during the course of this appeal, the veteran 
has raised the issues of entitlement to service connection 
for a back disability, and entitlement to a total disability 
compensation rating based on individual unemployability 
(TDIU rating).  These issues were referred to the RO in the 
Board's September 2005 remand, but they have not yet been 
adjudicated.  These claims are again referred to the RO for 
appropriate action.


FINDINGS OF FACT

The veteran's current skin rash of the groin, tinea cruris, 
did not arise in service and was not caused by any incident 
of service.


CONCLUSION OF LAW

A skin rash of the groin was not incurred in or aggravated 
by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).     Such notice must be provided to 
a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this case, in letters dated in February 2003, June 2004, 
and September 2005, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  The case was last readjudicated in June 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
reports and examination reports, private medical records, 
and lay statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a 
complete review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim for service connection, any question as to 
an appropriate evaluation or effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease 
or injury and the current disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The veteran claims service connection for a skin rash of the 
groin which he asserts was incurred during military service 
in Vietnam.  He asserts that he was treated for this 
condition in Vietnam, and was given a lotion at that time 
which he used for a year.  He contends that the skin rash 
had been chronic since that time.  He served on active duty 
from December 1965 to December 1968, including service in 
Vietnam from January 1966 to January 1967.

A review of the veteran's service medical records reflects 
that on enlistment medical examination in September 1964, 
his skin was listed as normal.  In March 1966, the veteran 
was diagnosed with a chancroid of the penis, as demonstrated 
by laboratory tests.  He was given antibiotics.  In 
September 1966 he was treated for an open small lesion of 
the penis, and the examiner noted that he had a chancroid 
one month ago.  The diagnostic impression was monilia or 
tinea, rule out chancroid.  Three days later, warts were 
noted on the prepuce.  Penile warts were again noted in 
December 1966, and podophylline was prescribed.  Dermatology 
notes from June 1967 to August 1968 reflect regular 
treatment for numerous venereal warts.

In a report of medical history dated in August 1968, the 
veteran gave a history of skin diseases and venereal 
disease.  The reviewing examiner noted that the veteran had 
a history of rash on his shoulders, and a history of 
venereal warts which had been treated and cleared.  On 
medical examination in August 1968, the veteran's skin was 
listed as normal.  The service medical records are negative 
for a diagnosis of a chronic skin rash of the groin, 
including tinea cruris.

Post-service medical records are negative for a skin rash of 
the groin until 2001.  At a January 2001 VA general medical 
examination, the veteran reported that during service in 
Vietnam in 1966, he developed a skin rash of the groin, with 
an itching and burning sensation, which had been present 
since that time.  He related that he treated the condition 
with antifungal medication.  He said he had to use the 
medication constantly, or else the condition returned.  On 
examination, a rash was noted in the inguinal areas and on 
the proximal medial thigh areas.  The pertinent diagnosis 
was tinea cruris.

By a statement dated in February 2003, the veteran said that 
he was treated for his skin rash of the groin by a private 
physician while he was on leave after serving in Vietnam, 
but that the doctor had died and his records were 
unavailable.

At a June 2005 Travel Board hearing, the veteran reiterated 
many of his assertions.  His wife testified that he did not 
have a skin rash of the groin prior to service, but did have 
it after he returned from Vietnam.  She and the veteran both 
testified that he had treated the condition with Lotrimin 
since service.

At a March 2006 VA skin examination, the veteran again 
reported that he had a skin rash of the groin since service 
in Vietnam.  The examiner noted that he had reviewed the 
veteran's claims file.  The diagnosis was tinea cruris.  The 
examiner opined that the veteran's current chronic skin rash 
of the groin was "not as least as likely as not" to have had 
its origin during the veteran's period of active military 
service.  The examiner noted that the veteran's skin was 
normal on separation examination.

The veteran has asserted that he incurred a skin rash of the 
groin during his period of active service.  As a layman, he 
is not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Although there is one entry in the veteran's service medical 
records that reflects treatment for a penile lesion in March 
1966, and the diagnostic impression was monilia or tinea, 
rule out chancroid, there is no subsequent in-service 
evidence of a skin rash of the groin (or of tinea cruris).  
Three days later, he was diagnosed with venereal warts, and 
several subsequent treatment records reflect treatment for 
venereal warts.  The veteran's separation examination was 
negative for a skin disorder.  There is no medical evidence 
of a skin disorder of the groin for more than 30 years after 
service.  Current medical records reflect that the veteran 
has tinea cruris.  There is no medical evidence linking the 
current tinea cruris, or any other skin rash of the groin, 
with military service.  In fact, a VA examiner has opined 
that it is not likely that the current tinea cruris is 
related to military service.  Given the negative skin 
examination on separation from service, the lengthy gap in 
time between service and the first medical evidence of a 
skin rash of the groin, and the lack of a medical opinion 
linking any current skin rash of the groin with service, the 
Board finds that service connection is not warranted for 
this condition.

The Board notes the representative's argument that the 
examiner's opinion is not clear; however, the Board 
disagrees.  The examiner found that it was "not as likely as 
not," clearly meaning not likely.  The examiner's rationale 
further supports that conclusion, as the examiner pointed to 
the lack of findings on separation examination.

Thus, the preponderance of the evidence is against the 
veteran's claim for service connection for a skin rash of 
the groin.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for a skin rash of the groin is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


